Citation Nr: 1737756	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  12-35 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1959 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record. That VLJ has since retired from the Board, and the Veteran has expressed in a written statement that he does not wish to have another hearing.

In August 2016, the Board granted service connection for bilateral tinnitus and remanded the case for evidentiary development and to conduct a new medical examination. All actions ordered by the remand have been accomplished. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence, and conducted any appropriate medical inquiry. The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

The Veteran's bilateral hearing loss is not etiologically related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Sensorineural hearing loss, as organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a). Therefore, the provisions of 38 C.F.R.  § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, is required. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303 (b).

Service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

The Veteran's service treatment records (STRs) indicate the Veteran was afforded three "whisper" tests during his naval service, which were normal. This test is of low probative value because it does not measure hearing loss at high frequencies. Nonetheless, the Veteran reported at his entrance examination he did not have ear trouble. His clinical evaluation at separation indicated normal ears. 

The Veteran's in-service acoustic trauma was found substantiated by the Board in its August 2016 decision. The Veteran reported noise exposure as a result of his duties on the naval ship U.S.S. Rockville.

However, at the April 2011 audiological examination, the Veteran reported occupational and social noise exposure since service. He reported while a factory welder he used earplugs "sometimes." He also reported he did not use hearing protection when he went hunting, which he did three to four times a year for the last 20 to 30 years. He did report using noise muffs for skeet shooting. 

His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
45
55
LEFT
15
20
35
45
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 82 percent in the left ear. The examiner diagnosed the Veteran with normal to moderate sensorineural hearing loss in his left ear, and normal to moderately severe sensorineural hearing loss in his right ear. 

The examiner opined the Veteran's current bilateral hearing loss was less likely as not caused by or a result of in-service noise trauma because his occupational and recreational noise exposure since service, combined with his age, general health and family history of hearing loss with aging, were greater factors in determining the etiology of the Veteran's disability. 

At the December 2016 audiological examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
60
LEFT
15
25
50
50
55

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 78 percent in the left ear. The examiner diagnosed the Veteran with sensorineural hearing loss in both ears with no permanent positive threshold shift.


The examiner opined "the Veteran's history of reported familial hearing loss, recreational noise exposure - many years of hunting and pistol shooting and civilian occupation as factory worker at General Motors - more likely caused the hearing loss" than his noise exposure in service. 

It is particularly noteworthy that the examiner noted that the Veteran reported using hearing aids at General Motors only after mandates from the Occupational Safety and Health Administration (OSHA) came into effect. Prior to OSHA mandates, the Veteran reported he did not use hearing aids while working at the General Motors factory.

The preponderance of the evidence is against finding the Veteran's current bilateral hearing loss was incurred in service. Medical evidence suggests the Veteran's noise exposure since service, coupled with his familial history of hearing loss while aging, more likely caused his current disability than his noise exposure in service. 

The two private medical opinions provided by the Veteran are not sufficiently probative to grant service connection. A June 2012 private medical opinion, from a board certified otolaryngologist, opined that the Veteran's bilateral hearing loss "could be the result" of the acoustic trauma the Veteran experienced in service. A May 2016 private medical opinion, from a clinical audiologist, opined that the Veteran's disability was at least as likely as not related to service based on the history of noise trauma exposed during service. 

These opinions are clearly not fully informed. Stefl v. Nicholson, 21 Vet. App. 120, 124-125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"). These physicians did not provide a factually-based explanation for their conclusions linking the Veteran's bilateral hearing loss to his in-service acoustic trauma, nor did they address the Veteran's post-service noise exposure and familial history of hearing loss with aging when formulating their opinions. See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The two VA examiners' opinion are more probative regarding the etiology of this disability because they reviewed the claims file and the Veteran's medical history, made clinical findings, and provided proper support and explanations for their opinions. The medical evidence does not support a finding that the Veteran's current bilateral hearing loss was incurred during service, and his claim for service connection for bilateral hearing loss must be denied.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


